DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 22-41 are pending in this application.
Claims 1-21 are canceled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 22-41 are rejected on the ground of nonstatutory double patenting over claims 1-10 of U.S. Patent No. 10,931,758. Although the claims at issue are not identical, they are not patentably distinct from each other because adding inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the insertion of an element, e.g. “routing the received sensor data and the obtained context information”, and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Insertion of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
Instant Application No. 17/169,343
U.S. Patent No. 10,931,758
22. A computer-executed method for home automation, comprising:
determining, by a computer, one or more component regions within a physical environment;
determining, for a respective component region, context information associated with the component region;
receiving sensor data from one or more sensors in the physical environment; and
applying a prediction model to determine a state of a detected subject in the physical environment based on the determined component regions, context information associated with the component regions, and the received sensor data.
23. The method of claim 22, wherein applying the prediction model further comprises:
identifying one or more component regions associated with the received sensor data;
selecting one or more signal aggregators based on context information associated with the identified component regions; and
aggregating, by at least one selected signal aggregator, sensor data from different sensors and corresponding context information to obtain a contextual input for the prediction model.
24. The method of claim 23, wherein a respective signal aggregator comprises one or more of:
a neural network;
an aggregation function;
a rule function; and
a machine-learning model trained across multiple physical environments.
25. The method of claim 22, further comprising:
in response to determining that multiple sensors monitor a same component region, correlating sensor data provided by the multiple sensors together.
26. The method of claim 22, wherein the one or more sensors in the physical environment include at least one of the following: a switch, a camera, a motion detector, an infrared detector, a light detector, an accelerometer, a thermal detector, a human pose detector, a thermometer, an air quality sensor, a smoke detector, a microphone, a humidity detector, a door sensor, a window sensor, a water detector, a glass breakage detector, and a power utilization sensor.
27. The method of claim 22, wherein the component regions include a hierarchy of component regions.
28. The method of claim 22, wherein the component regions have been defined, at least in part, using a graph model of the physical environment.
29. The method of claim 28, wherein determining the context information associated with the component region comprises determining the context information from the graph model of the physical environment.
30. The method of claim 22, wherein the context information includes one or more of: spatial relationship information associated with the component region, functional information associated with the component region, information about an item associated with the component region, and information about functional capabilities of the item associated with the component region.
31. The method of claim 22, wherein determining the state of the detected subject comprises determining an activity performed by a human user. 
1. A method, comprising:
receiving sensor data from a physical environment sensor;
identifying a physical environment component region associated with at least a portion of the sensor data, wherein a physical environment has been defined to include a plurality of physical environment component regions that includes the identified physical environment component region;
obtaining context information associated with the identified physical environment component region, wherein the context information comprises spatial relationship information and/or functional information associated with a location of the identified physical environment component region;
identifying, from a plurality of signal aggregators, a signal aggregator based on the location of the identified physical environment component region and the obtained context information, wherein sensor data corresponding to different physical environment component regions are routed to different signal aggregators, and wherein a respective signal aggregator comprises a machine-learning model trained across different physical environments;
routing the received sensor data and the obtained context information to the identified signal aggregator, which is configured to generate a contextualized machine leaning model input by augmenting the received sensor data using the obtained context information and by combining sensor data from a plurality of different physical environment sensors; and
providing a plurality of different contextualized machine learning model inputs, including the contextualized machine learning model input generated by the identified signal aggregator, to a prediction model to determine a detected activity result.
2. The method of claim 1, wherein determining the detected activity result includes detecting an activity performed by a human user.
3. The method of claim 1, wherein each of the one or more signal aggregators aggregates different sensor data and associated context information.
4. The method of claim 1, wherein when a user associated with the physical environment is in a new physical environment, the prediction model is transferred for application for the new physical environment.
5. The method of claim 1, wherein a plurality of physical environment sensors monitors the same identified component region and sensor data from the plurality of physical environment sensors is correlated together in response to an identification that the plurality of physical environment sensors monitor the same identified component region.
6. The method of claim 1, further comprising utilizing the context information in association with the prediction model to train the prediction model.
7. The method of claim 1, wherein determining the detected activity result includes providing the context information to the prediction model to calculate a corresponding prediction value associated with a plurality of candidate activity states of a subject.
9. The method of claim 1, wherein the physical environment sensor includes at least one of the following: a switch, a camera, a motion detector, an infrared detector, a light detector, an accelerometer, a thermal detector, a human pose detector, a thermometer, an air quality sensor, a smoke detector, a microphone, a humidity detector, a door sensor, a window sensor, a water detector, a glass breakage detector, and a power utilization sensor.
10. The method of claim 1, wherein the plurality of component regions includes a hierarchy of component regions.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al., (US Pub. 2015/0019714, hereinafter Shaashua) in view of Joshi et al., (US Pub. 2016/0072891, hereinafter Joshi).
Regarding claim 22, Shaashua 	discloses a method, comprising:
determining, by a computer, one or more component regions within a physical environment ([0038][0039] identifying regions associated with the sensor data; “an IoT device 202 with a camera can recognize a known user is in front of a plate and fork”; [0152], Fig. 13, profiling a physical environment (e.g., the physical environment 1200) via IoT devices (e.g., the IoT devices 1202) connected via an IoT integration platform (e.g., the IoT integration platform 1204));
determining, for a respective component region, context information associated with the component region ([0006][0038][0039] associating data and metadata from the networked devices to relate these data and/or metadata to a user and analyzing the collected data and metadata to determine specific semantic label or context relevant to the user; “an IoT device 202 with a camera can recognize a known user is in front of a plate and fork (e.g., within a context of “eating”)”); 
receiving sensor data from one or more sensors in the physical environment ([0038][0039] receiving sensor data from a camera); and
applying a [prediction model] to determine a state of a detected subject in the physical environment based on the determined component regions, context information associated with the component regions, and the received sensor data ([0006][0038][0039] enabling configuration, adjustments, and interactions with the networked devices based on user-profile, context, event trigger, user behavior, social interactions, user configurations, or any combination thereof).
Shaashua does not explicitly tech, however, Joshi does explicitly teach including the bracketed limitation:
applying a [prediction model] to determine a state of a detected subject in the physical environment based on the determined component regions ([0099] the quality criteria and the historical inputs and outputs are used to train a supervised-learning model (using a machine-learning technique, such as: support vector machines, classification and regression trees, a neural network, logistic regression, etc.) that predicts the likelihood (with an associated confidence, such as 95 or 99% confidence) that a given input or output is incorrect or fraudulent).
Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to incorporate the method for physical environment profiling through IoT platform as taught by Shaashua with the method of predicting information by a trained supervised-learning model as taught by Joshi to improve the service (e.g., the service may be more cost effective for the entity), which may increase customer satisfaction with the environmental monitoring device and/or the system, and/or the monitored environment (Joshi, [0066]).
Regarding claim 23, Shaashua in view of Joshi discloses the method of claim 22, and Shaashua further discloses:
wherein applying the prediction model further comprises: identifying one or more component regions associated with the received sensor data; selecting one or more signal aggregators based on context information associated with the identified component regions; and aggregating, by at least one selected signal aggregator, sensor data from different sensors and corresponding context information to obtain a contextual input for the prediction model ([0037] profiled entities are enabled by visual identification (e.g., image recognition), voice recognition, motion detection, geo-location, other input data to the IoT devices, or any combination thereof).
Regarding claim 24, Shaashua in view of Joshi discloses the method of claim 23, and Joshi further discloses:
wherein a respective signal aggregator comprises one or more of: a neural network; an aggregation function; a rule function; and a machine-learning model trained across multiple physical environments ([0099] training a supervised-learning model using a machine-learning technique, such as: support vector machines, classification and regression trees, a neural network, logistic regression, etc.).
Regarding claim 25, Shaashua in view of Joshi discloses the method of claim 22 and Shaashua further discloses:
 	in response to determining that multiple sensors monitor a same component region, correlating sensor data provided by the multiple sensors together ([0037] monitoring and profiling by visual identification (e.g., image recognition), voice recognition, motion detection, geo-location, other input data to the IoT devices 202, or any combination thereof). 
Regarding claim 26, Shaashua in view of Joshi discloses the method of claim 22 and Shaashua further discloses:
wherein the one or more sensors in the physical environment include at least one of the following: a switch, a camera, a motion detector, an infrared detector, a light detector, an accelerometer, a thermal detector, a human pose detector, a thermometer, an air quality sensor, a smoke detector, a microphone, a humidity detector, a door sensor, a window sensor, a water detector, a glass breakage detector, and a power utilization sensor ([0037][0038][0039] detecting activities based on detected motion and monitored/profiled activities using image recognition by a camera [0066] “ Context may work to predict a future situation based on datasets collected from the IoT devices”).
Regarding claim 27, Shaashua in view of Joshi discloses the method of claim 22 and Shaashua further discloses:
wherein the component regions include a hierarchy of component regions ([0150][0151] constructing a node graph stored on the integration backend system).
Regarding claim 28, Shaashua in view of Joshi discloses the method of claim 22 and Shaashua further discloses:
wherein the component regions have been defined, at least in part, using a graph model of the physical environment ([0150][0151] constructing a node graph stored on the integration backend system).
Regarding claim 29, Shaashua in view of Joshi discloses the method of claim 28 and Shaashua further discloses:
wherein determining the context information associated with the component region comprises determining the context information from the graph model of the physical environment ([0050] a device identity is determined based on its geo-location context).
Regarding claim 30, Shaashua in view of Joshi discloses the method of claim 22 and Shaashua further discloses:
wherein the context information includes one or more of: spatial relationship information associated with the component region, functional information associated with the component region, information about an item associated with the component region, and information about functional capabilities of the item associated with the component region ([0149] Fig. 12 is a block diagram illustrating a physical environment in a three-dimensional area).
Regarding claim 31, Shaashua in view of Joshi discloses the method of claim 22 and Shaashua further discloses:
 wherein determining the state of the detected subject comprises determining an activity performed by a human user ([0037][0038][0039] detecting user’s activities based on detected motion and monitored/profiled activities).
Regarding claims 32-41, Claims 32-41 are the corresponding system claims to method claims 22-31. Therefore, claims 32-41 are rejected using the same rationale as applied to claims 22-31 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659